DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021, 7/28/2021 was filed after the mailing date of the application on 3/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites legal phraseology “embodiment”, and “comprises”.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the subject matter which is considered to distinguish from the closest prior art of record, Goel (US 20040115489). The prior art of record teaches an air-water extraction system (abstract ‘Transport of water in @ fuel cell system between a first gaseous stream having a higher concentration of water and a second gaseous stream having a lower concentration of water), comprising: water selective membrane configured to transport water from humid air via selective diffusion through the water selective membrane from a first side to a second side (Fig 1, It 32-34 para [0036] ‘using a stable highly water-selective membrane the performance ... humidifying a relatively dry oxygen-containing gas stream through a membrane recognized that the key to controllably and efficiently humidifying an incoming reactant gas with water from the exhaust gas’); a low pressure chamber (para [0035] ‘humid cathode exhaust stream at a relatively low pressure into an incoming dry oxidant’} a hydrogen source (para (0075 ‘The fuel cell is conventionally operated with a fuel such as hot hydrogen rich gas 21 fed the anode side 22), a membrane and electrode assembly comprising an anode, a proton exchange membrane, a cathode (para [0025] ‘dependent on the water content of the proton exchange membrane. To cope with the resulting problem of inefficient operation, either an oxygen-containing oxidant stream (cathode side reactant), typically air or oxygen enriched air, is humidified; or, the fuel stream (anode side reactant), typically a predominantly hydrogen-containing (hydrogen-rich") gas) mixture, is humidified’); a high pressure chamber (para [0035] ‘water is transferred from a stream at high pressure’) in contrast to the claimed features of  a low pressure chamber in fluid communication with the second side of the water selective membrane and a hydrogen gas inlet configured to deliver a dry hydrogen to the low pressure gas chamber; a power supply; wherein the anode is in fluid communication with the low pressure chamber; a high pressure chamber in fluid communication with the cathode for receiving a saturated hydrogen and a liquid water from the cathode; a water conduit in fluid communication with the high pressure chamber configured to remove the liquid water from the high pressure chamber; and a hydrogen conduit for removing the saturated hydrogen from the high pressure chamber or  a low pressure chamber and directing a dry hydrogen to the low pressure chamber via a hydrogen gas inlet to form a mixed gas, wherein the low pressure chamber is in fluid communication an power supply; applying a voltage to the membrane and electrode assembly to cause the dry hydrogen at the anode to disassociate into protons and electrons and directing the protons and the water from the anode through the proton exchange membrane to the cathode, wherein the protons recombine with the electrons at the cathode to form a combined hydrogen; and collecting the combined hydrogen and the water in a high pressure chamber
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1 and 11 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763